Exhibit 10.8

CLASS B RESTRICTED SHARE AGREEMENT

CLASS B RESTRICTED SHARE AGREEMENT (this “Agreement”) entered into as of this
May 6, 2009 (the “Grant Date”), between Intelsat Global, Ltd. (formerly known as
Serafina Holdings Limited and referred to herein as the “Company”), and Michael
McDonnell, an employee of the Company or one of its Subsidiaries (the
“Employee”);

WHEREAS, the Employee has agreed to perform services for the Company or one or
more of its Subsidiaries (the “Employer”); and

WHEREAS, the Company wishes to carry out the Intelsat Global, Ltd. 2008 Share
Incentive Plan (as it may be amended from time to time, the “Plan”), the terms
of which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 3 of
the Plan has determined that it would be to the advantage and in the best
interest of the Company and its shareholders to grant the Restricted Shares
provided for herein (each a “Class B Restricted Share” and collectively the
“Class B Restricted Shares”) to the Employee as an inducement to enter into or
remain in the service of the Company (or one of its Subsidiaries) (the
“Employer”) and as an incentive for increased efforts during such service, and
has advised the Company thereof and instructed the undersigned officers to grant
said Class B Restricted Shares; and

WHEREAS, this Agreement memorializes certain terms and conditions applicable to
the Class B Restricted Shares;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Plan.

 

2. Purchase of Class B Restricted Shares. Upon execution of this Agreement and
the Management Shareholders Agreement, the Company or one of its Affiliates will
issue or sell to the Employee 80,679 Class B Shares, par value U.S. $.001 per
share, for a purchase price of par value U.S. $.001 per share. The Employee
acknowledges that the Class B Restricted Shares will be subject to the terms and
conditions set forth in this Agreement and shall be subject to a substantial
risk of forfeiture and restrictions on transferability.

 

3.

Fair Market Value; 83(b) Election. The parties agree that the Fair Market Value
of each Class B Restricted Share as of the Grant Date is U.S. $8.58. The
Employee shall make an election with the Internal Revenue Service (the “IRS”)
under Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder in the form of Exhibit B
attached hereto (the “83(b) Election”). The Employee understands that under
applicable law such election must be filed with the IRS no later than thirty
(30) days after the Grant Date to be effective. If the Employee files an
effective 83(b) Election, the excess of the fair market value of the Class B
Restricted Shares (which the IRS may assert is different from the Fair Market
Value



--------------------------------------------------------------------------------

 

determined by the parties) covered by such election over the amount paid by the
Employee for the shares shall be treated as ordinary income received by the
Employee, and the Company or one of its Subsidiaries shall withhold from
Employee’s compensation any amounts required to be withheld under applicable
law. The foregoing is merely a brief summary of complex tax laws and
regulations, and therefore the Employee is advised to consult with his own tax
advisors regarding his purchase, the 83(b) Election and holding of Class B
Restricted Shares.

 

4. Equity Plan. The Class B Restricted Shares and this Agreement shall be
subject to the terms of the Plan, to the extent the terms of such Plan are not
inconsistent with the terms of this Agreement. In the event of any inconsistency
between the terms of the Plan and the terms of this Agreement, this Agreement
shall govern.

 

5. Vesting. All Class B Shares shall initially be unvested, except as provided
in Section 5(a)(i) below.

 

  (a) Class B Time-Vesting Shares. 57,628 of the Class B Restricted Shares (the
“Class B Time-Vesting Shares”) shall vest as follows, subject to the Employee’s
continued employment on the date of vesting and to Section 6 below:

 

  (i) 10 percent of the Class B Time-Vesting Shares shall be vested as of the
Grant Date;

 

  (ii) 90 percent of the Class B Time Vesting Shares shall vest in fifty-four
(54) equal monthly installments of 1/54 per month commencing on June 4, 2009 and
on the fourth day of each calendar month thereafter so the Class B Time-Vesting
Shares will be fully vested on November 4, 2013; and

 

  (iii) Immediately prior to the first Change in Control to occur following the
Grant Date (and subject to the consummation of such Change in Control), any
unvested Class B Time-Vesting Shares shall become fully vested.

 

  (b) Class B Performance Shares. Subject to Section 6 below, 23,051 of the
Class B Restricted Shares (the “Class B Performance Shares”) shall vest as set
forth on Exhibit A, subject to the Employee’s continued employment on the dates
provided in Exhibit A.

 

6. Termination of Employment.

 

  (a) Termination without Cause or for Good Reason. In the event of the
Employee’s Termination of Employment by the Employer without Cause or by the
Employee for Good Reason (as defined in the Employment Agreement by and among
the Company, Intelsat, Ltd. and the Employee, dated May 6, 2009 and effective as
of November 3, 2008 (the “Employment Agreement”)):

 

  (i) Treatment.

(A) Time Vested Shares. On or prior to April 30, 2011, any unvested Class B
Time-Vesting Shares (and the related cash dividends and proceeds thereof held by
the Company in accordance with Section 8 hereof (“Custodial Dividends”), if any,
with respect to such Class B Shares which have not vested at the time of the
dividend payment) shall be forfeited as of the date of such

 

2



--------------------------------------------------------------------------------

Termination of Employment subject to the last sentence of this
Section 6(a)(i)(A). In the event such Termination of Employment occurs after
April 30, 2011, fifty percent (50%) of the unvested Class B Time-Vesting Shares
(and the related Custodial Dividends, if any, with respect to such Class B
Shares which have not vested at the time of the dividend payment) shall be
forfeited as of the date of such Termination of Employment subject to the last
sentence of this Section 6(a)(i)(A) and fifty percent (50%) of the unvested
Class B Time-Vesting Shares (and the related Custodial Dividends, if any, with
respect to such Class B Shares which have not vested at the time of the dividend
payment) shall vest on the date of such Termination of Employment.
Notwithstanding the foregoing, if during the period commencing with such
Termination of Employment and ending on the six month anniversary of such
Termination of Employment (the “Involuntary Termination Protected Period”) the
Company enters into a definitive agreement with respect to a Change in Control
transaction, then immediately on the effective date of the Change in Control, as
applicable (and subject to the consummation of such Change in Control), any
unvested Class B Time-Vesting Shares shall become fully vested (and the related
Custodial Dividends vested, if any, with respect to such Class B Shares which
have not vested at the time of the dividend payment).

(B) Performance Shares. Except as provided in the immediately following
sentence, no portion of the Class B Performance Shares (and the related
Custodial Dividends, if any, with respect to such Class B Shares which have not
vested at the time of the dividend payment) that is not vested as of the date of
such a Termination of Employment, shall become vested following the date of
Termination of Employment. Notwithstanding the foregoing, if during the
Involuntary Termination Protected Period either (I) an Initial Public Offering
occurs, or (II) the Company enters into a definitive agreement with respect to a
Change in Control transaction, then immediately prior to the effective date of
the Initial Public Offering or Change in Control, as applicable (and subject to
the consummation of such Initial Public Offering or Change in Control), an
amount of the Class B Performance Shares as determined pursuant to Exhibit A
(and the related Custodial Dividends paid, if any, with respect to such Class B
Shares which have not vested at the time of the dividend payment) will vest as
if the Change in Control or Initial Public Offering, as applicable, had occurred
immediately prior to such Termination of Employment and any Class B Performance
Shares (and the related Custodial Dividends paid, if any, with respect to such
Class B Shares which have not vested at the time of the dividend payment) that
remain unvested at such time shall be forfeited. Except as provided in the
immediately preceding sentence, all Class B Performance Shares (and the related
Custodial Dividends paid, if any, with respect to such Class B Shares which have
not vested at the time of the dividend payment) that remain outstanding as of
the last day of the Involuntary Termination Protected Period shall be forfeited
immediately following the last day of the Involuntary Termination Protected
Period.

 

3



--------------------------------------------------------------------------------

  (ii) Repurchase Right. Subject to Sections 6(e) and 7 hereof, any Class B
Shares held by the Employee as a result of the vesting of Class B Restricted
Shares may be repurchased by the Company at any time during the two-year period
following the date of Termination of Employment at a purchase price per Class B
Share equal to the Class B Repurchase Price of such Class B Share as of the date
of such repurchase. Notwithstanding the foregoing, if any Class B Restricted
Shares are repurchased by the Company (or the Sponsor Shareholder pursuant to
Section 11 of the Management Shareholders Agreement) during the Involuntary
Termination Protected Period, and, subsequent to such repurchase, but prior to
the expiration of the Involuntary Termination Protected Period, either (A) an
Initial Public Offering occurs, or (B) the Company enters into a definitive
agreement with respect to a Change in Control transaction, then, upon the
consummation of such Initial Public Offering or Change in Control, as the case
may be, the Company shall pay to the Employee within sixty (60) days after the
consummation of such Change in Control or Initial Public Offering an amount
equal to the excess, if any, of (x) the Class B Repurchase Price of such Class B
Restricted Shares on the date of the Change in Control or the Initial Public
Offering over (y) the purchase price paid to the Employee for such Class B
Restricted Shares.

 

  (iii) Notwithstanding the foregoing, if the Company consummates an acquisition
by or merger of the Company through a transaction or series of transactions with
any of those certain Person(s) described in the resolutions of the Compensation
Committee of the Board dated December 29, 2008 but after which the Sponsor
Shareholders do not in the aggregate possess beneficial ownership of more than
fifty percent (50%) of the voting securities (for the election of directors) of
the Company or its successor (a “Significant Corporate Event”), then if on or
following such Significant Corporate Event (i) (A) the affirmative written
consent of the Sponsor Shareholders or a representative thereof is not required
for the Company to terminate the Employee’s employment at the time of such
termination and (B) the Employee’s employment with the Company is terminated by
the Company without Cause or by the Employee for Good Reason, then the
applicable vesting provisions shall apply as if a Change in Control had occurred
immediately prior to such termination of employment, or (ii) (A) the affirmative
written consent of the Sponsor Shareholders or a representative thereof is
required for the Company to terminate the Employee’s employment at the time of
such termination and at all times thereto, and (B) the Employee’s employment
with the Company is terminated by the Company without Cause or by the Employee
for Good Reason on or after the date that is eighteen (18) months following the
date of such Significant Corporate Event, then the applicable vesting provisions
shall apply as if a Change in Control had occurred immediately prior to such
termination of employment.

 

4



--------------------------------------------------------------------------------

  (b) Resignation by the Employee.

 

  (i) Treatment. In the event of a Termination of Employment by the Employee
other than for Good Reason or due to death or Permanent Disability, all unvested
Class B Restricted Shares (and the related Custodial Dividends paid, if any,
with respect to such Class B Shares which have not vested at the time of the
dividend payment) shall be immediately forfeited.

 

  (ii) Repurchase Right. Subject to Sections 6(e) and 7 hereof, any Class B
Shares held by the Employee as a result of the vesting of Class B Restricted
Shares may be repurchased by the Company at any time during the two-year period
following the date of any Termination of Employment that occurs during the
period beginning on the Grant Date and ending on April 30, 2011, at a purchase
price per Class B Share equal to the lesser of (1) the Class B Repurchase Price
of such Class B Share on the date of such Termination of Employment, or
(2) (A) the Class B Repurchase Price of such Class B Share on the Grant Date
minus (B) the value of any dividends, distributions, or dividend equivalents
previously paid to the Employee in respect of such Class B Share (subject to
equitable adjustment in the Committee’s good faith discretion to reflect
dividends, distributions, corporate transactions, or similar events, to the
extent not reflected in (y)) but in no event less than the par value of such
Class B Share. With respect to any Termination of Employment following April 30,
2011, any Class B Shares held by the Employee as a result of the vesting of
Class B Restricted Shares may be repurchased by the Company at any time during
the two-year period following the date of such Termination of Employment at the
Class B Repurchase Price of such Class B Share on the date of such repurchase.

 

  (c) Death and Permanent Disability.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by
reason of the Employee’s death or Permanent Disability (as defined in the
Employment Agreement):

(A) Time Vested Shares. Any unvested Class B Time-Vesting Shares (and the
related Custodial Dividends paid, if any, with respect to such Class B Shares
which have not vested at the time of the dividend payment) shall vest as of the
date of death or Termination of Employment due to Permanent Disability.

(B) Performance Shares. Except as provided in the immediately following
sentence, no portion of the Class B Performance Shares (and the related
Custodial Dividends paid, if any, with respect to such Class B Performance
Shares which have not vested at the time of the dividend payment) that is not
vested as of the date of such a Termination of Employment shall become vested
following the date of Termination of Employment. Notwithstanding the foregoing,
if during the period commencing with such Termination of Employment and ending
on the six month anniversary of such Termination of Employment (the “D & D
Protected Period”), either (I) an Initial Public Offering occurs, or (II) the
Company enters into a definitive agreement with respect to a

 

5



--------------------------------------------------------------------------------

Change in Control transaction, then immediately prior to the effective date of
the Initial Public Offering or Change in Control, as applicable (and subject to
the consummation of such Initial Public Offering or Change in Control), an
amount of the Class B Performance Shares as determined pursuant to Exhibit A
(and the related Custodial Dividends paid, if any, with respect to such Class B
Shares which have not vested at the time of the dividend payment) will vest as
if the Change in Control or Initial Public Offering, as applicable, had occurred
immediately prior to such Termination of Employment and any Class B Performance
Shares (and the related Custodial Dividends paid, if any, with respect to such
Class B Shares which have not vested at the time of the dividend payment) that
remain unvested at such time shall be forfeited. Except as provided in the
immediately preceding sentence, all Class B Performance Shares (and the related
Custodial Dividends paid, if any, with respect to such Class B Shares which have
not vested at the time of the dividend payment) that remain outstanding as of
the last day of the D & D Protection Period shall be forfeited immediately
following the last day of the D & D Protected Period. Notwithstanding anything
to the contrary in this Section 6(c), as of the date of a Termination of
Employment as a result of an Employee’s death or Permanent Disability, the
Committee, in its sole discretion, may provide for the vesting of any then
unvested Class B Performance Shares.

 

  (ii) Repurchase Right. Subject to Sections 6(e) and 7 hereof, following the
Termination of Employment due to death or Permanent Disability described above,
any Class B Shares held by the Employee as a result of the vesting of Class B
Restricted Shares may be repurchased by the Company at any time during the
two-year period following the date of such Termination of Employment at a
purchase price per share equal to the Class B Repurchase Price of such Class B
Share on the date of repurchase. Notwithstanding the foregoing, if any Class B
Restricted Shares are repurchased by the Company (or the Sponsor Shareholder
pursuant to Section 11 of the Management Shareholders Agreement) during the D &
D Protected Period, and, subsequent to such repurchase, but prior to the
expiration of the D & D Protected Period either (A) an Initial Public Offering
occurs, or (B) the Company enters into a definitive agreement with respect to a
Change in Control transaction, then, upon the consummation of such Initial
Public Offering or Change in Control, as the case may be, the Company shall pay
to the Employee within sixty (60) days after the consummation of such Change in
Control or Initial Public Offering an amount equal to the excess, if any, of
(x) the Class B Repurchase Price of such Class B Restricted Shares on the date
of the Change in Control or the Initial Public Offering, as applicable, over
(y) the purchase price paid to the Employee for such Class B Restricted Shares.

 

  (d) Termination for Cause.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by the
Employer for Cause, all unvested Class B Restricted Shares (and the related
Custodial Dividends paid, if any, with respect to such Class B Shares which have
not vested at the time of the dividend payment) shall be immediately forfeited.

 

6



--------------------------------------------------------------------------------

  (ii) Repurchase Right. Subject to Sections 6(e) and 7 hereof, from and after
the date of such Termination of Employment, the Company may repurchase any or
all of such Class B Shares held by the Employee as a result of the vesting of
Class B Restricted Shares for a per share purchase price equal to the par value
as of the Grant Date of such Share.

 

  (e) Expiration of Repurchase Rights. Notwithstanding any other provision of
this Section 6, the Company’s repurchase rights set forth in this Section 6 with
respect to Class B Restricted Shares held by the Employee shall expire
immediately prior to the occurrence of an Initial Public Offering or a Listing
Event (subject to the consummation of such Initial Public Offering or such
Listing Event).

 

  (f) Claw-Back. In the event that the Employee violates any of the covenants
set forth in Section 5.3 of the Employment Agreement or materially violates any
of the covenants set forth in Sections 5.1 and 5.2 of the Employment Agreement
during his employment or at any time prior to the first anniversary of the
Employee’s Termination of Employment for any reason, the Employee shall, in
addition to any other remedy which may be available at law or in equity, be
required to pay to the Company a cash amount equal to the product of (i) the
number of Class B Restricted Shares that first become vested during the 12-month
period immediately preceding (or at any time after) the date that the Employee
first breaches such covenant and (ii) the fair market value per share of the
Class B Restricted Shares as of the date such Class B Restricted Shares first
become vested. In addition, all Class B Restricted Shares that have not become
vested prior to the date of such breach shall thereupon be forfeited.

 

  (g) Involuntary Termination Protected Period; D & D Protected Period. For the
avoidance of doubt, only a Change in Control that is consummated pursuant to the
terms and conditions of a definitive purchase and sale or similar agreement that
is fully executed by the parties during the Involuntary Termination Protected
Period or D & D Protected Period, as applicable, and that does not terminate by
its terms or otherwise prior to the consummation of the Change in Control (or
pursuant to other terms and conditions with the same party that replace or
supplement the original agreement), may result in any payment or accelerated
vesting described in this Section 6.

 

7.

Restrictions. In order to receive any grant hereunder, the Employee must be or
become a party to the Management Shareholders Agreement and must execute the
proxy attached hereto as Exhibit C of this Agreement. The transferability of
Class B Restricted Shares and any Class B Shares that are held by the Employee
as a result of vesting of Class B Restricted Shares shall be governed by the
Management Shareholders Agreement. Notwithstanding anything to the contrary in
Section 6 hereof in the event that the Employee has transferred any Class B
Share that was held by the Employee as a result of vesting of Class B Restricted
Shares to a person or entity other than a Permitted Transferee (as such term is
defined in the Management Shareholders Agreement), and such transfer was in
accordance with the terms of the Management Shareholders

 

7



--------------------------------------------------------------------------------

 

Agreement, the Company shall not have the right to repurchase such transferred
Class B Shares. Any transferee of Class B Restricted Shares or Class B Shares
from the Employee (and any subsequent transferee) shall be required to execute
the proxy attached hereto as Exhibit C of this Agreement and become a party to
the Management Shareholders Agreement.

 

8. Employee Shareholder Rights.

 

  (a) Except as otherwise set forth herein, in the Plan or in the proxy executed
by the Employee, the Employee shall have all rights of a shareholder with
respect to the Class B Restricted Shares.

 

  (b) Shareholders of Class B Restricted Shares shall not be entitled to receive
their percentage interest of all Distributions paid to shareholders until each
shareholder of Class A Shares receives Distributions equal to their
Paid-in-Capital (as defined below), and, thereafter, the holders of Class B
Shares and holders of Class A Shares shall be entitled to receive Distributions
ratably based upon the proportionate number of outstanding common shares of the
Company held by each such shareholder; provided that at the time of any
Distribution of Class A Shares to the holders of Class A Shares (a “Class A
Share Distribution”), the Company shall simultaneously make a Class B Share
distribution to the holders of Class B Shares in an amount necessary to maintain
the proportion of Class A Shares to Class B Shares in effect as of the date of
such Class A Share Distribution; and provided, further, that for purposes of
determining the value of the Class A Shares distributed pursuant to any Class A
Share Distribution, the value of each Class A Share shall be equal to the excess
of (x) the value of a Class A Share over (y) the value of a Class B Share, in
each case, determined as of the date of such Class A Share Distribution. For
purposes of this Agreement,

 

  (i) “Distributions” shall mean (A) distributions of Class A Shares,
(B) distributions in liquidation of the Company, and (C) other distributions
payable to shareholders for which such an entitlement to receive such
distribution would not prevent the Class A Shares from qualifying as “service
recipient stock” within the meaning of Department of Treasury Regulation
Section 1.409A-1(b)(5)(iii) liquidation distributions;

 

  (ii) “Paid-in-Capital” shall mean, (A) with respect to each Class A Restricted
Share issued on the Closing Date, the Fair Market Value of such Class A Share on
the Closing Date (which, for the avoidance of doubt, was $100 per share),
(B) with respect to each Class A Share acquired upon exercise of any Rollover
Option, the Fair Market Value of such Class A Share on the Closing Date and
(C) with respect to any other Class A Share, the purchase price paid by such
shareholder for such Class A Share (including, without limitation, the exercise
price paid upon exercise of any Share Option); and

 

  (iii) “Rollover Option” shall mean a Non-Qualified Stock Option issued to an
optionholder on the Closing Date in consideration for the termination and
cancellation of one or more stock rights issued under the Intelsat Holdings,
Ltd. Share Incentive Plan

 

8



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing, cash dividends, if any, paid with respect
to any Class B Restricted Shares which have not vested at the time of the
dividend payment shall be paid to and held in the custody of the Company, shall
accrue interest at the lesser of the interest rate applicable to the primary
revolving credit agreement of the Company or its Subsidiaries, as in effect from
time to time, or 4% compound interest per annum, and shall be subject to the
same restrictions that apply to the corresponding Class B Restricted Shares.
Except as provided in the next sentence, any Custodial Dividends held by the
Company for Class B Time-Vesting Shares (including any interest thereon payable
in accordance with this Section 8) shall be paid to the Employee at the earliest
of (i) at such time as any Class B Time-Vesting Shares vest pursuant to the
vesting schedule under Section 5(a) hereof (disregarding vesting under a Change
in Control), (ii) when the Employee incurs a “separation from service” as
defined in Code Section 409A, provided that such Custodial Dividends are not
otherwise forfeited as described herein or (iii) on a Change in Control,
provided that such Change in Control would also constitute a change in ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 409A. Any Custodial Dividends that vest within two years following a
separation from service pursuant to Section 6(a)(i)(A) hereof shall be paid on
the date that is two years following such separation from service. At such time
as any Class B Performance Share vests, any Custodial Dividends held by the
Company (including any interest thereon payable in accordance with this
Section 8) with respect to such vested Class B Performance Shares shall be paid
to the Employee. Following the date upon which the Class B Restricted Shares
vest, all sales, transfers, assignments, pledges or other encumbrances and
dispositions shall be subject to the terms of the Management Shareholders
Agreement. Notwithstanding anything to the contrary in this Agreement, any or
all Class B Restricted Shares that are deemed to be forfeited hereunder may be
repurchased by the Company, at any time and from time to time from and after the
date of such forfeiture, for a purchase price per Class B Share equal to the par
value of such repurchased Class B Restricted Share, and following such
forfeiture, the Employee shall have no rights with respect to such Class B
Restricted Shares other than the receipt of such par value amount.

 

9. Class B Subscription Right.

 

  (a)

If at any time after the date here of, the Company proposes to issue new Class A
Shares or a new series or class of shares of the Company such that an additional
$112,500,000 (in the aggregate) is invested in the Company through a single
investment or through a series of investments, except for issuances
(i) personally and not directly or indirectly to the Sponsor Shareholders, to
any director, employee, or consultant of or to the Company or any of its
Subsidiaries pursuant to the Share Incentive Plan or any other employee benefit,
stock purchase or compensation plan, arrangement, or agreement hereafter adopted
by the Board or

 

9



--------------------------------------------------------------------------------

 

entered into by the Company, (ii) issued pursuant to a stock split, subdivision,
or similar transaction or dividend applicable to the outstanding equity
interests of the Company as a dividend or share split of any equity interests
then outstanding, (iii) pursuant to a public offering (to persons other than BC
Investors or their Affiliates), (iv) convertible debt securities or fixed rate
preferred stock sold in an underwritten offering to persons other than the
Sponsor Shareholders (or their Affiliates) or (v) issued as consideration in any
merger, acquisition or joint venture with another business enterprise approved
by the Board,

 

  (i) The Employee shall have the right (the “Priority Class B Subscription
Right”) to elect to purchase Class B Shares for Fair Market Value, up to such
Employee’s Priority Class B Subscription Amount. “Priority Class B Subscription
Amount” means the maximum number of Class A Shares (or new series or class of
shares) proposed to be issued in the relevant issuance multiplied by a fraction,
the numerator of which shall be the number of Class B Shares held by such
Employee immediately prior to the issuance and the denominator of which shall be
the total number of Class A Shares and Class B Shares issued and outstanding
immediately prior to such issuance; and

 

  (ii) The Company and the Employee agree to discuss in good faith whether
additional issuances of Class B Shares or other equity awards to the Employee
are warranted in order to equitably maintain the Employee’s equity interest in
the Company and to the extent that following such investment and issuance the
Sponsor Shareholders’ expected rate of return would not be materially less than
the Sponsor Shareholders’ expected rate of return prior to such investment and
issuance as a result of such investment and issuance, but there shall be no
obligation for the parties to agree to any issuance and the issuance of any such
shares or equity awards shall be subject to the terms set forth in the Plan and
the Management Shareholders Agreement. The intent of this Section 9(a)(ii) is to
equitably maintain the Employee’s equity interest through future equity grants
of the Company.

 

  (b) The Company shall cause to be given to each Employee prior to the proposed
issuance a written notice setting forth the consideration that the Company
intends to receive and the terms and conditions upon which the securities shall
be issued (the “Priority Class B Subscription Notice”). After receiving a
Priority Class B Subscription Notice, an Employee who desires to exercise a
Priority Class B Subscription Right must give notice to the Company in writing,
within ten (10) business days after the date that such Priority Class B
Subscription Notice is delivered, that such Employee desires to purchase Class B
Shares (the “Priority Class B Subscription Reply”). The closing of the sale
pursuant to a Priority Class B Subscription Reply shall occur concurrently with
the closing of the issuance giving rise to the Priority Class B Subscription
Right. Priority Class B Subscription Rights are not transferable.

 

10



--------------------------------------------------------------------------------

10. Changes in Shares. In the event of any share split, reverse share split,
dividend, merger, amalgamation, consolidation, recapitalization or similar event
affecting the capital structure of the Company, the number and kind of shares
(or other property, including without limitation cash) subject to this Agreement
and the calculation of Paid-in-Capital shall, in each such case, be equitably
adjusted by the Committee as it in good faith deems appropriate to prevent the
dilution or enlargement of the value of the Employee’s Class B Restricted
Shares. Notwithstanding anything in this Agreement to the contrary, upon a
corporate transaction in which all of the Class B Shares are converted into the
right to receive cash, the Proceeds shall be finally determined and there shall
be no further opportunity to vest in any Class B Performance Shares.

 

11. Taxes. No later than the date as of which an amount first becomes includible
in the gross income of the Employee for federal income tax purposes with respect
to any Class B Restricted Shares, the Employee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount, provided, that the
Company may require the deduction of any such taxes from any payment otherwise
due to the Employee, including the delivery of the Class B Restricted Shares
that gives rise to the withholding requirement.

 

12. Notices. Any notices required or permitted hereunder shall be addressed to
the Company at its corporate headquarters, attention: General Counsel, or to the
Employee at the address then on record with the Company, as the case may be, and
deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his/her or its address
for future notices.

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to its conflict of laws
principles.

 

14. Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Employee and his or her personal
representatives and assigns.

 

15. Amendment. Notwithstanding the terms and provisions as provided under the
Plan and this Agreement, the Company, Committee or the Board may not amend,
modify or terminate the terms and provisions of this Agreement without the
Employee’s written consent. Any dispute as to the Committee’s or the Board’s
decision or interpretation under the Plan and this Agreement shall be resolved
pursuant to Section 17 hereof.

 

16. Laws and Regulations. No Class B Shares shall be issued under this Agreement
unless and until all legal requirements applicable to the issuance of such Class
B Shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any issuance of Class B Shares to
the Employee hereunder on the Employee’s undertaking in writing to comply with
such restrictions on the subsequent disposition of such Class B Shares as the
Committee shall deem necessary or advisable as a result of any applicable law or
regulation.

 

17.

Dispute Resolution. Arbitration (under a “de novo” standard of review) will be
the method of resolving disputes under this Agreement with respect to any
Committee decisions under the Plan or hereunder; except for any decision
contemplated by Section

 

11



--------------------------------------------------------------------------------

 

9(a)(ii). All arbitrations arising out of this Agreement shall be conducted in
Washington, D.C. Subject to the following provisions, the arbitration shall be
conducted in accordance with the rules of the American Arbitration Association
(the “Association”) then in effect. Any award entered by the arbitrators shall
be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
arbitrators shall have no authority to modify any provision of this Agreement or
to award a remedy for a dispute involving this Agreement other than a benefit
specifically provided under or by virtue of the Agreement. Each party shall be
responsible for its own expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) and shall share the fees of
the Association equally. Notwithstanding the foregoing, any issue(s) previously
decided under Section 7.8 of the Employment Agreement or Section 19 of the
Option Agreement shall be controlling over any similar issue(s) challenged by
either party under this Section 17, and if any issues to be resolved under this
Section 17 arise at the same time issues arise under the Employment Agreement or
the Option Agreement, then such issues shall be combined and resolved under one
single arbitration proceeding.

 

18. Miscellaneous.

 

  (a) The Company shall not be required (i) to transfer on its books any Class B
Restricted Shares which shall have been sold or transferred in violation of any
of the provisions set forth in this Agreement, the Plan or the Management
Shareholders Agreement or (ii) to treat as owner of such Class B Restricted
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Class B Restricted Shares shall have been so
transferred.

 

  (b) This Agreement shall not be construed so as to grant the Employee any
right to remain in the employ of the Company or any Subsidiary.

 

  (c) This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

  (d) This Agreement, the Plan and the Management Shareholders Agreement set
forth the entire understanding and agreement of the Employee and the Company (or
any Employer) with respect to Class B Restricted Shares of the Company granted
on or prior to the date hereof, and supersede any and all other understandings,
commitments, terms sheets, negotiations or agreements of or between the Employee
and the Company (or any Employer) relating to restricted shares of the Company.
Any inconsistencies between the Plan, the Management Shareholders Agreement and
this Agreement shall be resolved in favor of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year first set forth above.

 

INTELSAT GLOBAL, LTD.

/s/ David McGlade

David McGlade

Chief Executive Officer

ACCEPTED:

The undersigned hereby acknowledges having read this Class B Restricted Share
Agreement and, having had the opportunity to consult with legal and tax
advisors, hereby agrees to be bound by all provisions set forth herein.

 

/s/ Michael McDonnell

Michael McDonnell

Signature Page to Restricted Stock Agreement



--------------------------------------------------------------------------------

Exhibit A

Vesting of Class B Performance Shares

 

I. ANNUAL AWARDS

 

(a) General: Subject to Sections 5(b) and 6 of the Agreement, the Class B
Performance Shares shall be eligible to vest in three (3) annual installments
beginning in 2008 (each, an “Annual Performance Share Installment”); provided
that the Employee remains continuously employed in active service by the
Employer from the Grant Date through January 5 of the calendar year immediately
following the applicable calendar year being measured (the “Measurement Year”)
regardless if the Employee remains employed thereafter. In addition, the Class B
Performance Shares shall be eligible to vest through a Cumulative Catch-up Award
and an Exit Catch-up Award (as provided for below), provided that, subject to
Sections 5(b) and 6 of the Agreement, the Employee remains employed as of
January 5 of the calendar year immediately following the last calendar year
being measured in the applicable Cumulative Measurement Date (as defined below)
or the date of the Measuring Trigger (as defined below), as applicable. The
annual vesting shall be as follows:

 

  (i) The first installment shall consist of 1/8 of the Class B Performance
Shares (rounded down to the nearest whole share) and shall be eligible to become
vested pursuant to this Exhibit A on the Measurement Date (as defined below) for
Measurement Year 2008, based on calendar year 2008 results (which includes part
of the calendar year that occurred prior to the Grant Date);

 

  (ii) The second installment shall consist of 1/2 of the Class B Performance
Shares (rounded down to the nearest whole share) and shall be eligible to become
vested pursuant to this Exhibit A on the Measurement Date for Measurement Year
2009, based on calendar year 2009 results (which includes part of the calendar
year that occurred prior to the Grant Date); and

 

  (iii) The third installment shall consist of the remainder of the Class B
Performance Shares and shall be eligible to become vested pursuant to this
Exhibit A on the Measurement Date for Measurement Year 2010, based on calendar
year 2010 results.

 

(b) Calculation:

 

  (i) The Annual Performance Share Installment shall vest based on the Sum
Realized Percentage, as defined below, through an analysis (explained below)
that compares each of the Company’s actual Revenue and EBITDA (as defined
below), as reflected in the annual audited consolidated financial statements
with respect to such Measurement Year, against each of, respectively, the
Revenue Target and the EBITDA Target (each a “Financial Target”) for such
Measurement Year, as such Financial Targets are set forth in the following
table:

 

Financial Target

$ in millions

   Measurement
Year
2008    Measurement
Year
2009    Measurement
Year
2010    Measurement
Year
2011    Measurement
Year
2012    Measurement
Year
2013

Revenue Target

   $ 2,289    $ 2,358    $ 2,469    $ 2,577    $ 2,659    $ 2,919

EBITDA Target

   $ 1,798    $ 1,847    $ 1,959    $ 2,063    $ 2,130    $ 2,329



--------------------------------------------------------------------------------

  (ii) For purposes of determining vesting under this Exhibit A, each Financial
Target will be weighted to correspond to a percentage of the Annual Performance
Share Installment (each a “Weighted Portion”). The Weighted Portion for the
Revenue Target shall constitute twenty-five percent (25%), and the Weighted
Portion for the EBITDA Target shall constitute seventy-five percent (75%).

 

  (iii) For each Measurement Year, the Company’s actual results for each
Financial Target shall be calculated as a percentage of each respective
Financial Target (the “Realized Percentage”). The Realized Percentage for each
Financial Target shall be multiplied by the Weighted Portion for each respective
Financial Target to determine the “Weighted Realized Percentage” with respect to
each Financial Target. The Weighted Realized Percentages shall then be added
together to determine the “Sum Realized Percentage.” If the Sum Realized
Percentage equals or exceeds 100% for such year, then all of the Class B
Restricted Shares covered by the Annual Performance Share Installment for such
year shall vest.

 

  (iv) For example, assume the following facts for the 2009 Measurement Year
Annual Performance Share Installment as set forth in the table below ($ in
millions):

 

Financial Target

     Actual
Result      Realized
Percentage
per Financial
Target      Weighted
Portion      Weighted
Realized
Percentage  

Revenue

     $     2,358      $     2,429      103  %    25      25.75  %

EBITDA

     $     1,847      $     1,847      100  %    75      75.00  %               
                              Sum Realized


Percentage

     100.75  %

Because the Company’s Sum Realized Percentage for the annual period equaled or
exceeded 100%, all of the Class B Restricted Shares covered by the Annual
Performance Share Installment with respect to such Measurement Year 2009 would
vest.

 

  (c) Definitions:

 

  (i)

“Measurement Date” shall mean the date the Board approves the Company’s audited
consolidated financial statements for the Measurement Year; provided that, if
the Board has not approved the Company’s audited consolidated financial



--------------------------------------------------------------------------------

 

statements by May 31 of the year following the Measurement Year, the Board shall
use such information as is available to it at such time to determine in good
faith whether the Annual Performance Share Installment for such Measurement Year
has vested.

 

  (ii) “Revenue” shall mean the Company’s consolidated revenue as set forth in
the Company’s audited financial statements for the applicable calendar year;
provided that with respect to the Company’s consolidated revenue attributable to
any subsidiary which is not wholly-owned, such revenue shall be reduced
proportionately to the extent of the economic ownership interests in such
subsidiary held by third parties; and provided, further, that if such
consolidated revenue amount for a Measurement Year is calculated other than
according to the U.S. GAAP and accounting principles for 2007 that were used for
purposes of setting the applicable Revenue Target for such Measurement Year,
such Revenue Target shall be adjusted accordingly.

 

 

(iii)

“EBITDA” shall mean Adjusted EBITDA as defined in the Indenture dated June 27,
2008, by and among Intelsat (Bermuda), Ltd., As Issuer (“Intelsat Bermuda”),
Intelsat, Ltd., as Parent Guarantor, and Wells Fargo Bank, National Association,
as Trustee, governing the 11 1/4% Senior Cash Pay Notes due 2017 and 11 1/2% /
12 1/2% Senior PIK Election Notes due 2017 of Intelsat Bermuda (the “Intelsat
Bermuda Indenture”) and as reported in Intelsat, Ltd.’s periodic report filings
with the SEC, but excluding insurance proceeds from in-orbit failures (to the
extent not otherwise excluded pursuant to the definition of Adjusted EBITDA
contained in the Intelsat Bermuda Indenture) and adjusted further as follows: to
the extent that Intelsat Bermuda has any Unrestricted Subsidiary (as defined
under the Intelsat Bermuda Indenture), (A) as increased by the product of
(1) the Adjusted EBITDA of such Unrestricted Subsidiary, calculated in
accordance with the Intelsat Bermuda Indenture and assuming that such
Unrestricted Subsidiary were a Wholly Owned Subsidiary and (2) the aggregate
percentage ownership interest in such Unrestricted Subsidiary held by Intelsat
Bermuda and its Restricted Subsidiaries; (B) as reduced by cash dividends
received by Intelsat Bermuda and its Restricted Subsidiaries from such
Unrestricted Subsidiary; (C) as adjusted appropriately through reduction for
revenues from services provided by Intelsat Bermuda and its Restricted
Subsidiaries to such Unrestricted Subsidiary and through increase for costs from
services provided by such Unrestricted Subsidiary to Intelsat Bermuda and its
Restricted Subsidiaries, each as are attributable to Intelsat Bermuda and its
Restricted Subsidiaries to the extent of their aggregate percentage ownership
interests in such Unrestricted Subsidiary and as are already otherwise included
or reflected in Adjusted EBITDA as defined in the Intelsat Bermuda Indenture.



--------------------------------------------------------------------------------

II. CUMULATIVE CATCH-UP AWARDS

 

(a) General:

 

  (i) If any Annual Performance Equity Award Installment (as defined below) does
not vest with respect to a Measurement Year (each an “Unvested Annual Period”),
such unvested Annual Performance Equity Award Installment may potentially vest
as of a later Measurement Year if the Sum Cumulative Realized Percentage
(defined below) equals or exceeds 100% and subject to the limitation set forth
in Section II.(c). A Sum Cumulative Realized Percentage shall be determined if
(i) the Sum Realized Percentage for any Measurement Year equals or exceeds 100%
(each a “Vested Annual Period”) and (ii) any unvested Annual Performance Share
Installment or unvested “Annual Performance Option Installment” (as defined in
Exhibit A to that certain Share Option Agreement dated May 6, 2009 by and
between the Company and the Employee, and collectively with any Annual
Performance Share Installment, the “Annual Performance Equity Award
Installment”) from any eligible Unvested Annual Period(s) remain unvested.

 

  (ii) In determining the Sum Cumulative Realized Percentage, the “Cumulative
Realized Percentage” for each Financial Target shall be calculated as a
percentage by comparing (i) the sum of the Company’s actual results from the
applicable Vested Annual Period(s) and Unvested Annual Period(s) to the (ii) the
sum of the Financial Targets of such annual periods. The Cumulative Realized
Percentage for each Financial Target shall be multiplied by the Weighted Portion
for each respective Financial Target to determine the “Weighted Cumulative
Realized Percentage” with respect to each Financial Target. The Weighted
Cumulative Realized Percentages shall then be added together to determine the
“Sum Cumulative Realized Percentage.” If the Sum Realized Percentage equals or
exceeds 100% for such years, then the Annual Performance Equity Award
Installment of such Unvested Annual Period(s) shall vest on the Measurement Date
of the Measurement Year the Sum Cumulative Realized Percentage is determined
(the “Cumulative Measurement Date”).

 

(b)

Trend-line Catch-up for Consecutive Unvested Periods: If the Sum Cumulative
Realized Percentage as described above does not equal or exceed 100% and there
are two (2) or more consecutive Unvested Annual Periods then a second Sum
Cumulative Realized Percentage shall be determined using measurements only from
the applicable Vested Annual Period(s) and the most recent Unvested Annual
Period. If the second Sum Cumulative Realized Percentage equals or exceeds 100%
then such Annual Performance Equity Award Installment for the most recent
Unvested Annual Period shall vest on the Cumulative Measurement Date and a third
Sum Cumulative Realized Percentage shall be determined by using measurements
only from the applicable Vested Annual Period(s) and the two most recent
Unvested Annual Periods. If the third Sum Cumulative Realized Percentage equals
or exceeds 100% then such Annual Performance Equity Award Installment for the
second most recent Unvested Annual Period shall vest on the Cumulative
Measurement Date and, if necessary, a fourth Sum Cumulative Realized Percentage
shall be determined by using measurements only from the applicable Vested



--------------------------------------------------------------------------------

 

Annual Period(s) and the three most recent Unvested Annual Periods. If the
fourth Sum Cumulative Realized Percentage equals or exceeds 100% then such
Annual Performance Equity Award Installment for the third most recent Unvested
Annual Period shall vest on the Cumulative Measurement Date and, if necessary, a
fifth Sum Cumulative Realized Percentage shall be determined by using
measurements only from the applicable Vested Annual Period(s) and the four most
recent Unvested Annual Periods. If the fifth Sum Cumulative Realized Percentage
equals or exceeds 100% then such Annual Performance Equity Award Installment for
the fourth most recent Unvested Annual Period shall vest on the Cumulative
Measurement Date.

 

(c) Limitation on Cumulative Catch-up: Notwithstanding the foregoing, if (x) the
results from any Unvested Annual Period or consecutive Unvested Annual Periods
(each a “Prior Unvested Annual Period”) are included with the results from a
subsequent Vested Annual Period or consecutive Vested Annual Periods (each a
“Prior Vested Annual Period”) in a calculation of a Sum Cumulative Realized
Percentage that does not equal or exceed 100%, and for which, accordingly, the
applicable Annual Performance Equity Award Installment would remain unvested and
(y) with respect to a Measurement Year following such Vested Annual Period or
consecutive Vested Annual Periods there occurs an Unvested Annual Period (a
“Later Unvested Annual Period”), then

 

  (i) Any Prior Unvested Annual Period shall no longer be eligible to vest other
than pursuant to Section III below; and

 

  (ii) The Later Unvested Annual Period shall continue to be eligible to vest
pursuant to Section III below and shall also continue to be eligible to vest
based on a subsequent calculation of a Sum Cumulative Realized Percentage so
long as such calculation does not include the results from any Prior Vested
Annual Period.

 

III. EXIT CATCH-UP AWARD

 

(a) General. All unvested and non-forfeited Class B Performance Shares shall
vest upon the first Change in Control or Realization Event (whichever occurs
first, the “Measuring Trigger”) that occurs following the Grant Date, if, as a
result of such Measuring Trigger, the Sponsor Shareholders receive Proceeds (as
defined below) equal to (i) at least three times the amount of the Investment if
such Measuring Trigger occurs on or prior to the seventh anniversary of the
Closing Date or (ii) at least four times the amount of the Investment
thereafter, provided that, subject to Sections 5(b) and 6 of the Agreement, the
Employee remains continuously employed in active service by the Employer from
the Grant Date through the date of such Measuring Trigger. Such multiple of the
Investment amount, whether three times or four times, is hereinafter referred to
as the “Applicable Threshold.”

 

(b)

Gradual Exit. If the Applicable Threshold is not reached as of the first Change
in Control or Realization Event, or if no such Change in Control or Realization
Event has occurred, and if the Sponsor Shareholders receive Cash Proceeds
(whether through a Change in Control, a Realization Event, extraordinary cash
dividends or any combination of the foregoing) equal to the Applicable
Threshold, then all unvested and non-forfeited



--------------------------------------------------------------------------------

 

Class B Performance Shares shall vest upon the achievement of such Applicable
Threshold; provided that, subject to Sections 5(b) and 6 of the Agreement, the
Employee remains continuously employed in active service by the Employer from
the Grant Date through the date of such achievement of such Applicable
Threshold.

 

(c) Definitions:

 

  (i) “Cash Equivalents” means (i) securities issued or directly and fully
guaranteed or insured by the full faith and credit of United States government,
(ii) certificates of deposit or bankers acceptances with maturities of one year
or less from institutions with at least $1 billion in capital and surplus and
whose long-term debt is rated at least “A-1” by Moody’s or the equivalent by
Standard & Poor’s; (iii) commercial paper issued by a corporation rated at least
“A-1” by Moody’s or the equivalent by Standard and Poor’s and in each case
maturing within one year; and (iv) investment funds investing at least
ninety-five (95%) of their assets in cash or assets of the types described in
clauses (i) through (iv) above.

 

  (ii) “Cash Proceeds” shall mean the cash or Cash Equivalents received by the
Sponsor Shareholders in connection with or in any way related to their ownership
of Investment Shares, including (but not limited to) any monitoring fees paid in
cash or Cash Equivalents (but not rolled-over) pursuant to the Monitoring Fee
Agreement signed on February 4, 2008 (as amended from time to time), and cash or
Cash Equivalents received for the disposal of Investment Shares in connection
with the Measuring Trigger.

 

  (iii) “Proceeds” shall mean the aggregate fair market value of the
consideration received by the Sponsor Shareholders in connection with or in any
way related to their ownership of Investment Shares, including (but not limited
to) monitoring fees paid or due pursuant to the Monitoring Fee Agreement signed
on February 4, 2008 (as amended from time to time), and consideration received
in connection with the disposal of Investment Shares with the Measuring Trigger,
after taking into account all post closing adjustments, and assuming exercise of
all options and warrants outstanding as of the effective date of such Measuring
Trigger; provided however, that if the Sponsor Shareholders retain any
Investment Shares following a Measuring Trigger, the fair market value of such
Investment Shares immediately following such Measuring Trigger shall be deemed
“consideration received” for purposes of calculating the Proceeds, and provided
further that the fair market value of any non-cash consideration (including
stock) shall be determined as of the date of such Measuring Trigger.

 

  (iv) “Investment” shall mean the initial investment of funds by the Sponsor
Shareholders in equity securities of the Company and its Subsidiaries on
February 4, 2008, which the parties agree is $1.383 billion dollars.

 

  (v) “Investment Shares” shall mean the Class A shares issued to the Sponsor
Shareholders pursuant to the Investment.



--------------------------------------------------------------------------------

  (vi) “Realization Event” shall mean, the date after any sale, conveyance or
other disposition of equity securities by the Sponsor Shareholders in an
underwritten public offering or effected in, on, or through the facilities of an
established securities market (the “Public Date”) where the total number of all
equity securities held, directly or indirectly, by the Sponsor Shareholders is,
in the aggregate, less than fifty percent (50%) of the total number of equity
securities of the Company and its Subsidiaries held by the Sponsor Shareholders
immediately prior to the first Public Date hereafter. For purposes of
determining whether any Realization Event has occurred, the total number of
equity securities of the Company or its Subsidiaries held, directly or
indirectly, by the Sponsor Shareholders shall be equitably adjusted to reflect
any recapitalization or other corporate event affecting the number or kind of
equity securities of the Company or its Subsidiaries.

 

  (vii) “Sponsor Shareholders” shall mean BC European Capital VIII – 1 to 12 and
14 to 39, Silver Lake Partners III, L.P., Silver Lake Technology Investors III,
L.P., BC European Capital – Intelsat Co-Investment, BC European Capital –
Intelsat Co-Investment 1 and BC European Capital – Intelsat Syndication L.P.,
provided that, if any of the foregoing sell or otherwise transfer any part of
its interest prior to the earlier of a Measuring Trigger or the Public Date, the
acquirer of such interest shall be considered a Sponsor Shareholder to the
extent of such acquired interest, but such acquisition shall not change the
value of the Investment.



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE SHARES IN GROSS

INCOME PURSUANT TO SECTION 83(b) OF THE

INTERNAL REVENUE CODE

The undersigned purchased [    ] Class B shares, par value U.S. $.001 per share
(the “Class B Shares”), of Intelsat Global, Ltd. (formerly known as Serafina
Holdings Limited and referred to herein as the “Company”) pursuant to a Class B
Restricted Share Agreement (the “Class B Restricted Share Agreement”), each
dated as of [            ], 2009 (the “Grant Date”) and each between the Company
and the undersigned. Under certain circumstances, the Company has the right to
repurchase the Class B Shares from the undersigned (or from the holder of the
Class B Shares, if different from the undersigned) upon the occurrence of
certain events as described in the Class B Restricted Share Agreement. Hence,
the Class B Shares are subject to a substantial risk of forfeiture and are
nontransferable to other than family members (within the meaning of Treasury
Regulation §1.83-3(d)). The undersigned desires to make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (“Code”) to have
the Class B Shares taxed at the time the undersigned purchased the Class B
Shares.

Therefore, pursuant to Code §83(b) and Treasury Regulation §1.83-2 promulgated
thereunder, the undersigned hereby makes an election, with respect to the Class
B Shares, to report as taxable income for the undersigned’s taxable year ended
December 31, 2009 the excess (if any) of the Class B Shares’ fair market value
on [            ], 2009, over the purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):

1. The name, address and social security number of the undersigned:

[Name]

[Address]

Social Security Number:                     

2. A description of the property with respect to which the election is being
made: [    ] Class B common shares, par value U.S. $.001 per share, of Intelsat
Global, Ltd..

3. The date on which the property was transferred: [            ], 2009. The
taxable year for which such election is made: the undersigned’s taxable year
ending December 31, 2009.

4. The restrictions to which the property is subject: [    ] shares will be
subject to time-based vesting, with [    ]% of the time-vesting shares vesting
on the date of grant, and the remaining time-vesting shares vesting in equal
monthly installments over [    ] months commencing on [    ], 2009, subject to
continued employment. The remaining shares will vest in equal annual
installments over five years, commencing December 31, 2008 subject to the
meeting of performance goals (the realization of certain financial targets based
on Revenue

 

2



--------------------------------------------------------------------------------

and EBITDA or the investors in Intelsat Global, Ltd. attaining certain total
returns on their investment in Intelsat Global, Ltd.) and continued employment.
All of the shares described in this paragraph 4 may be repurchased by the
Company at less than fair market value in certain instances of termination for
cause or voluntary resignation.

5. The fair market value on [            ], 2009, of the property with respect
to which the election is being made, determined without regard to any lapse
restrictions: U.S. $        .

6. The amount paid for such property: U.S. $        .

7. A copy of this election has been furnished to the Company or other affiliated
person or entity for whom the services are performed pursuant to Treasury
Regulation §1.83-2(e)(7).

This election is being sent to the Internal Revenue Service office with which
the undersigned files his return. In addition, a copy of this election will be
submitted with the income tax return of the undersigned for the taxable year in
which the Class B Shares were purchased.

 

Dated:                     

    

 

     [NAME]

 

3



--------------------------------------------------------------------------------

EXHIBIT C

Intelsat Global, Ltd.

Shareholder’s Proxy

By this irrevocable proxy, the undersigned,
                                         (the “Grantor”) as the holder of Class
B Shares in Intelsat Global, Ltd. (formerly known as Serafina Holdings Limited
and referred to herein as the “Company”) HEREBY APPOINT(S) Egon Durban, failing
whom, Raymond Svider, failing whom, Justin Bateman and failing whom David
McGlade, and each of them to be the agent and standing proxy of the undersigned
to represent the undersigned and to vote on behalf of the undersigned at any
General Meeting of the Company and at any adjournment thereof and, on behalf of
the undersigned, to consent to short notice of any such meeting, and, on behalf
of the undersigned to execute any resolutions being written resolutions in lieu
of any general meeting of the Company.

Dated the      day of         , 2009.

 

 

[Name of Shareholder]

Signed by the above named Shareholder in the presence of:

 

   Witness Signature:

 

 

 

   Witness Name (Print):

 

 

 

   Witness Address (Print):

 

 

 

 

4